Case 6:19-cv-00053-JCB-JDL Document 50 Filed 09/19/19 Page 1 of 11 PageID #: 374




                                             No. 6:19-cv-00053

                              TYSON AND BILLY ARCHITECTS, PC
                                         Plaintiff,
                                            v.
                             KINGDOM PERSPECTIVES, G.P., LTD.
                             JIM LAPORTE AND JONATHAN PINO,
                                        Defendant.
                                            v.
                            CHAD ENCHEFF AND C&E GROUP, INC.

                                     Before B ARKER , District Judge



                  ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES

                 On this the 20th day of September, 2019, came on for consideration the Joint Motion to
 Extend Deadlines in the above-styled and numbered cause. The Court, after considering said Motion,
 announced that it was of the opinion that said Motion should be granted.

                 It is, therefore, ORDERED, ADJUDGED AND DECREED that the Joint Motion to Extend
 Deadlines is hereby in all things GRANTED.

                  It is further Ordered that the following deadlines are now in effect:

 April 20, 2020          9:30 a.m. JURY SELECTION AND TRIAL before Judge J.
                         Campbell Barker, 211 W. Ferguson St., 3rd Floor, Tyler, Texas.
                         A pretrial conference will be conducted, in person, before Judge
 March 26, 2020
                         John D. Love, 211 W. Ferguson St., 2nd Floor, Tyler, Texas at 9:00
                         A.M.

                         Lead counsel for each party must attend, or, if the party is
                         proceeding pro se, the party must attend. Lead counsel and pro
                         se parties must have authority to enter into stipulations
                         and admissions that would facilitate the admission of evidence
                         and reduce the time and expense of trial. All pretrial motions
                         not previously decided will be resolved at that time, and
                         procedures for trial will be discussed.
Case 6:19-cv-00053-JCB-JDL Document 50 Filed 09/19/19 Page 2 of 11 PageID #: 375




 March 20, 2020    File responses to motions in limine, if any.



 March 17, 2020    File a notice of time requested for (1) voir dire, (2) opening
                   statements, (3) direct and cross examinations, and (4) closing
                   arguments.



 March 10, 2020    File motions in limine, if any, and pretrial objections.

                   Motions in limine should not be filed as a matter of course. The
                   parties are ordered to meet and confer to resolve any disputes
                   before filing any motion in limine. Replies to responses are not
                   permitted except by leave of court.

 March 23, 2020    Settlement-conference deadline.

                   See additional details below.

 March 23, 2020    Exchange exhibits.

                   Each party intending to offer exhibits shall serve a complete set of
                   marked exhibits (including demonstrative exhibits) to all opposing
                   parties and shall deliver a set of marked exhibits to the judge’s
                   chambers (except for large or voluminous items that cannot be
                   easily reproduced).

 March 6, 2020     File joint final pretrial order, joint proposed jury instructions
                   with citation to authority, and form of the verdict for jury trials.

                   See additional details below.

                   Proposed findings of fact and conclusions of law with citation to
                   authority for issues tried to the bench.




                                         -2-
Case 6:19-cv-00053-JCB-JDL Document 50 Filed 09/19/19 Page 3 of 11 PageID #: 376




 March 6, 2020       Notice of request for daily transcript or real-time reporting of
                     court proceedings due.

                     If a daily transcript or real-time reporting of court proceedings is
                     requested for trial or hearings, every party making said request
                     shall file a notice with the court.

 March 1, 2020       Objections to pretrial disclosures.

                     Each party must serve a list disclosing any objections and the
                     relevant grounds, including any objections under Federal Rules of
                     Evidence 402 and 403, to:
                     (1) any other party’s deposition designation;
                     (2) the admissibility of disclosed exhibits; and
                     (3) the use of any witnesses.

                     Any objections not so disclosed, other than objections under Rules
                     402 and 403, are waived unless excused by the court for good cause.
                     The parties are ordered to meet and confer to resolve any disputes
                     before filing any objections to pretrial disclosures.

 February 26, 2020   Exchange rebuttal deposition designations.

                     For rebuttal designations, cross-examination line and page numbers
                     must be included.

 February 16, 2020   Exchange pretrial disclosures (witness list, deposition designations,
                     and exhibit list).

                     Parties must make all disclosures required by Federal Rule of Civil
                     Procedure 26(a)(3)(A)-(B). Any party who proposes to offer
                     deposition testimony shall serve a disclosure identifying the line
                     and page numbers to be offered.




                                            -3-
Case 6:19-cv-00053-JCB-JDL Document 50 Filed 09/19/19 Page 4 of 11 PageID #: 377




 January 20, 2020    Deadline for all dispositive motions and any other motions that
                     may require a hearing (including Daubert motions).

                     Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
                     Motions to extend page limits will only be granted in exceptional
                     circumstances.


 December 31, 2019   Discovery deadline

                     All discovery—including expert discovery—shall be completed by
                     this date. The parties may agree to extend this discovery deadline,
                     provided that (1) the extension does not affect the trial setting,
                     dispositive-motions deadline, challenges to experts deadline, or
                     pretrial submission dates; and (2) the parties jointly file with the
                     court written notice of the extension.

 November 11, 2019   Mediation deadline

                     Within seven days after the mediation, the parties shall jointly
                     prepare and file a written report, which shall be signed by counsel
                     for each party, detailing the date on which the mediation was held,
                     the persons present (including the capacity of any representative),
                     and the outcome of the mediation.

 November 22, 2019   Parties may provide further expert disclosure of expert testimony
                     or evidence intended solely to contradict or rebut evidence on the
                     same subject matter identified by another party under Rule
                     26(a)(2)(B) within 30 days of the disclosure contradicted or rebutted.

 October 12, 2019    Party without the burden of proof on an issue shall file a written
                     designation of the name and address of each expert witness, if any,
                     who will testify at trial for that party and shall otherwise comply
                     with Federal Rule of Civil Procedure 26(a)(2) and Local Rule CV-
                     26(b).




                                            -4-
Case 6:19-cv-00053-JCB-JDL Document 50 Filed 09/19/19 Page 5 of 11 PageID #: 378




 October 12, 2019    Party with the burden of proof on an issue shall file a written
                     designation of the name and address of each expert witness, if any,
                     who will testify at trial for that party and shall otherwise comply
                     with Federal Rule of Civil Procedure 26(a)(2) and Local Rule CV-
                     26(b).

 Completed           Deadline for motions for leave to join parties or amend pleadings.

                     Parties may petition the court to modify this deadline for good
                     cause.

 Completed           File notice of mediator

                     The parties must jointly file a notice that either identifies an agreed-
                     upon mediator (with a proposed order appointing the mediator) or
                     indicates that no agreement was reached. If the parties do not reach
                     an agreement, the court will appoint a mediator. If the parties do
                     agree upon a mediator, the parties must, before filing the notice
                     identifying the agreed-upon mediator, schedule mediation to occur
                     before this order’s mediation deadline and state the scheduled
                     mediation date in the notice.


    If any of these dates fall on a weekend or court holiday, the deadline is modified to be
 the next court business day. Also note that all deadlines in this order are for filing or
 delivery, not mailing dates.

    Unless otherwise ordered or specified herein, all limitations and requirements of the
 Federal Rules of Civil Procedure and the local rules of this court must be observed.



                         Settlement conference and status report

 1. Settlement conference

    By the deadline provided above, the parties and their respective lead counsel shall
 hold a face-to-face meeting to discuss settlement of this case. Individual parties and their
 counsel shall participate in person, not by telephone or other remote means. All other

                                             -5-
Case 6:19-cv-00053-JCB-JDL Document 50 Filed 09/19/19 Page 6 of 11 PageID #: 379




 parties shall participate by both (1) counsel and (2) a representative or representatives
 who shall have unlimited settlement authority and who shall participate in person, not
 by telephone or other remote means. If a party has liability-insurance coverage as to any
 claim made against that party in this case, a representative of each insurance company
 providing such coverage, who shall have full authority to offer policy limits in settlement,
 shall be present at and participate in the meeting in person, not by telephone or other
 remote means.

 2. Joint settlement report

    Within seven days after the settlement conference, the parties shall jointly prepare
 and file a written report, which shall be signed by counsel for each party, detailing the
 date on which the meeting was held, the persons present (including the capacity of any
 representative), a statement regarding whether meaningful progress toward settlement
 was made, and a statement regarding the prospects of settlement.



                                     Pretrial materials

 1. Pretrial order

     Plaintiff’s counsel shall file the joint pretrial order, which must include each matter
 listed in the final pretrial order that is available on Judge Barker’s website and the
 estimated length of trial. If counsel for any party does not participate in the preparation
 of the joint pretrial order, opposing counsel shall submit a separate pretrial order with an
 explanation of why a joint order was not submitted (so that the court can impose
 sanctions, if appropriate). Each party may present its version of any disputed matter in
 the joint pretrial order; therefore, failure to agree upon content or language is not an
 excuse for submitting separate pretrial orders. When the joint pretrial order is approved
 by the court, it will control all subsequent proceedings in this case.

 2. Witness list

   Each party shall file a witness list using the template available on Judge Barker’s
 website.




                                             -6-
Case 6:19-cv-00053-JCB-JDL Document 50 Filed 09/19/19 Page 7 of 11 PageID #: 380




     If any witness needs an interpreter, please so note on the witness list. It is the
 obligation of the party offering such a witness to arrange for an interpreter to be present
 at trial.

 3. Exhibit list

     Each party shall file a list of exhibits (including demonstrative exhibits) to be offered
 at trial using the template available on Judge Barker’s website. The list of exhibits shall
 describe with specificity the documents or things in numbered sequence. The documents
 or things to be offered as exhibits shall be numbered by attachment of physical or digital
 exhibit stickers to correspond with the sequence on the exhibit list and identify the party
 submitting the exhibit. This is a modification of Local Rule CV-26.2(b), (c). Do not use
 letter suffixes to identify exhibits (e.g., designate them as Plaintiff’s Exhibit 1, 2, and 3,
 not as 1A, 1B, and 1C).

    Each party’s exhibit list shall be accompanied by a written statement, signed by
 counsel for each party and state that, as to each exhibit shown on the list,

    (i)   the parties agree to the admissibility of the exhibit; or

    (ii) the admissibility of the exhibit is objected to, identifying the nature and legal
         basis of any objection to admissibility and the party or parties urging the
         objection.

     All parties shall cooperate in causing such statements to be prepared in a timely
 manner for filing with the exhibit lists. Counsel for the party proposing to offer an exhibit
 shall be responsible for coordinating activities related to preparation of such a statement
 as to the exhibit the party proposes to offer. This includes an obligation to make exhibits
 available for inspection in advance of the deadline for filing exhibit lists where a party
 needs to see exhibits to assess admissibility. The court may exclude any exhibit offered at
 trial unless such a statement regarding the exhibit has been filed in a timely manner. In
 addition, objections not identified in the statement may be waived. The court expects the
 parties to confer and agree to admit the majority of their exhibits prior to trial.

 4. Deposition-testimony designations

     Each party shall file a list of designated deposition testimony that it intends to offer at
 trial. Each list of deposition designations shall include any rebuttal designations by the



                                              -7-
Case 6:19-cv-00053-JCB-JDL Document 50 Filed 09/19/19 Page 8 of 11 PageID #: 381




 opposing party. Each list of deposition designations shall also include a notation of any
 objections to the designated deposition testimony.

 5. Jury Charge:

    The parties shall submit proposed jury instructions (annotated) and a proposed
 verdict form as set forth below. Annotated means that each proposed instruction shall be
 accompanied by citation to pertinent statutes, case law, or pattern instructions. It is not
 sufficient to submit a proposed instruction without citation to supporting authority.

    (i)   Counsel for plaintiff shall deliver to counsel for defendant by [49 days before
          trial] a copy of its proposed charge and verdict form.

    (ii) Counsel for defendant shall deliver to counsel for plaintiff by [42 days before
         trial]: (1) a statement, prepared with specificity, of any objection to any portion
         of plaintiff’s proposed charge and verdict form and (2) the text of all additional
         or modified instructions or portions of the verdict form that defendant proposes.
         Each objection and each such request shall be accompanied by citations of
         authorities supporting defendant’s objection or request.

    (iii) At a mutually agreed time on or before [35 days before trial] the lead attorneys
          for the parties shall meet face-to-face at either (1) a mutually agreeable place or
          (2) the office of counsel located closest to Tyler, Texas. At the meeting, the parties
          shall (1) discuss and try to resolve differences between the parties as to language
          to be included in the charge to the jury and (2) identify areas of disagreement
          that cannot be resolved. The meeting shall last long enough for the parties to
          meaningfully discuss all areas of disagreement and meaningfully try to reach
          agreement. Each attorney shall cooperate fully in all matters related to such a
          meeting.

    (iv) On or before [28 days before trial], counsel for plaintiff shall file a single
         document titled “Proposed Charge,” which shall contain, in logical sequence, all
         agreed-to charge language plus each party’s proposed charge language as to
         which agreement could not be reached. All disputed language of the proposed
         charge shall be (1) in bold face, (2) preceded by the name of the party proposing
         the language, and (3) followed by citation of authorities in favor of and in
         opposition to the language. Objections not stated in the Proposed Charge may
         be waived.


                                              -8-
Case 6:19-cv-00053-JCB-JDL Document 50 Filed 09/19/19 Page 9 of 11 PageID #: 382




 6. Voir dire

    The parties shall file any proposed voir dire questions for the court to ask during its
 examination of the jury panel as an attachment to the pretrial order. The filing should
 note whether each question is agreed to by both parties or which party proposes the
 question.

 7. Trial briefs

     Trial briefs may be filed by each party by the deadline for the pretrial order. In the
 absence of a specific order of the court, trial briefs are not required but are welcomed. The
 briefing should discuss any applicable Supreme Court, federal court of appeals, or state-
 court authority in addressing the issues expected to arise at trial.



                             Modification of scheduling order

     As addressed above, this order shall control the disposition of this case unless it is
 modified by the court upon a showing of good cause and by leave of court. Fed. R. Civ.
 P. 16(b)(4). Any request that the trial date be modified must be made in writing to the
 Court, before the deadline for completion of discovery.



                                     Discovery disputes

    A magistrate judge is available during business hours to immediately hear discovery
 disputes and to enforce provisions of the rules. The hotline is the best means to obtain an
 immediate ruling on whether a discovery request is relevant to any claims or defenses
 and on disputes arising during depositions. The hotline number is (903) 590-1198. See
 Local Rule CV-26(e).

     Before filing a motion to compel, a motion to quash, or a motion for protection from
 discovery, lead counsel must confer in good faith about the dispute. If an agreement
 cannot be reached and counsel believe that the dispute may be quickly resolved with a
 call to the hotline, then counsel should call the hotline. If the dispute is not resolved by
 conferring in good faith or by the magistrate judge via the hotline, then a party may file
 an appropriate motion. Any such motion should include a certification by counsel
 describing the steps taken to comply with this paragraph, including whether the parties

                                             -9-
Case 6:19-cv-00053-JCB-JDL Document 50 Filed 09/19/19 Page 10 of 11 PageID #: 383




  called the hotline or why they believed that the hotline was not appropriate to resolve the
  dispute.



                                    Electronic discovery

     In cases involving disputes over extensive electronic discovery, counsel for both sides
  shall review the court’s [Model] Order Regarding E-Discovery in Patent Cases before
  contacting the hotline or filing motions to compel or to quash. Access it on the court’s
  website under Forms | Patent Forms.

     The order can be modified for use in any case in which electronic discovery is an issue,
  and any ruling of the court on conduct of electronic discovery may be based, at least in
  part, on that model order.



                                          Resources

     The Eastern District of Texas website (www.txed.uscourts.gov) has information about
  mandatory electronic filing, Local Rules, telephone numbers, general orders, frequently
  requested cases, and the Eastern District fee schedule.



                                         Compliance

      A party is not excused from the requirements of this scheduling order by virtue of the
  fact that dispositive motions are pending, the party has not completed its investigation,
  the party challenges the sufficiency of the opposing party’s disclosure, or because another
  party has failed to comply with this order or the rules.

      Failure to comply with relevant provisions of the Local Rules, the Federal Rules of
  Civil Procedure, or this order may result in the exclusion of evidence at trial, the
  imposition of sanctions, or both. If a fellow member of the bar makes a just request for
  cooperation or seeks scheduling accommodation, a lawyer will not arbitrarily or
  unreasonably withhold consent. However, the court is not bound to accept agreements
  of counsel to extend deadlines imposed by rule or court order. See Local Rule AT-3(j).


                                            - 10 -
Case 6:19-cv-00053-JCB-JDL Document 50 Filed 09/19/19 Page 11 of 11 PageID #: 384




                                          Inquiries

     Questions relating to this scheduling order or legal matters should be presented in a
  motion, as appropriate. For questions regarding electronic notice or electronic case files,
  please see the ECF FAQs on the Eastern District of Texas website.




       So ORDERED and SIGNED this 19th day of September, 2019.




                                             - 11 -
